Citation Nr: 1107933	
Decision Date: 02/28/11    Archive Date: 03/09/11

DOCKET NO.  07-13 439A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for cold weather 
injuries of the ears, hands, and feet.

2.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for Raynaud's 
syndrome.  

3.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a traumatic 
right knee disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T.C. Blake, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1950 to September 
1952.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from an August 2006 rating decision of the St. Petersburg, 
Florida, Department of Veterans Affairs (VA) Regional Office 
(RO), which in pertinent part, determined that new and material 
evidence had not been submitted to reopen the claims of 
entitlement to service connection for cold weather injuries of 
the ears, hands, and feet, Raynaud's syndrome, and a traumatic 
right knee disability.  

In May 2008, the Veteran testified at a local hearing before a 
Decision Review Officer (DRO).  A copy of the transcript is of 
record.  

In July 2009, the Veteran testified at a personal hearing held 
before the undersigned Veterans Law Judge.  A copy of the 
transcript is of record.  

In a September 2009 decision, the Board remanded the claims for 
additional development and adjudicative action.  The case has 
been returned to the Board for further appellate review.

In a December 2010 supplemental statement of the case (SSOC), the 
RO reopened the claim of entitlement to service connection for a 
traumatic right knee disability, but denied the claim on the 
merits.  The Board, however, must initially determine whether the 
Veteran has presented new and material evidence sufficient to 
reopen the previously denied claim of service connection.  See 
Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 (Fed. 
Cir. 1996).  The Board has a jurisdictional responsibility to 
consider whether it was proper for a claim to be reopened; and 
there is no prejudice to the appellant's ability to present the 
case when the Board addresses the issue of whether the claim 
should be reopened rather than addressing the reopened claim on 
the merits.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. 
Cir. 2001).  The Board has therefore listed the issue for a 
traumatic right knee disability on the title page accordingly.   

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West Supp. 2010).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the Veteran's appeal has been obtained.

2.  The claims of entitlement to service connection for cold 
weather injuries of the ears, hands, and feet, Raynaud's 
syndrome, and a traumatic right knee disability were denied in a 
July 2002 rating decision.  

3.  The evidence received since the July 2002 rating decision for 
the claims of entitlement to service connection for cold weather 
injuries of the ears, hands, and feet and Raynaud's syndrome was 
not previously of record; however, it is not material evidence.
 
4.  The evidence received since the July 2002 rating decision was 
not previously of record and relates to an unestablished fact 
necessary to substantiate the claim of entitlement to service 
connection for a traumatic right knee disability.  

5.  Competent evidence of a traumatic right knee disability in 
service or of a nexus between service and the post service 
diagnosis of a status post right total knee replacement is not of 
record.  


CONCLUSIONS OF LAW

1.  The July 2002 rating decision that denied the claims of 
entitlement to service connection for cold weather injuries of 
the ears, hands, and feet, Raynaud's syndrome, and a traumatic 
right knee disability is final.  38 U.S.C.A. § 7105(c) (West 
Supp. 2010); 38 C.F.R. §§ 20.302, 20.1103 (2010).

2.  New and material evidence has not been submitted since the 
July 2002 rating decision and the claims of entitlement to 
service connection for cold weather injuries of the ears, hands, 
and feet, Raynaud's syndrome are not reopened.  38 U.S.C.A. § 
5108 (West Supp. 2010); 38 C.F.R. § 3.156(a) (2010).  

3.  New and material evidence has been submitted since the July 
2002 rating decision and the claim of entitlement to service 
connection for a traumatic right knee disability is reopened.  
38 U.S.C.A. §§ 5108, 7104(b) (West Supp. 2010); 38 C.F.R. 
§ 3.156(a) (2010).  

4.  A traumatic right knee disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West Supp. 2010); 38 C.F.R. §§ 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially complete 
application for benefits, it is required to notify the claimant 
and the representative, if any, of any information and medical or 
lay evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5.103(a) (West Supp. 2010); 38 C.F.R. § 3.159(b) 
(2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
United States Court of Appeals for Veterans Claims (Court) held 
that VA must (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and evidence 
that VA will seek to provide; and (3) inform the claimant about 
the information and evidence the claimant is expected to provide.

The Board finds that the VCAA notice requirements have been 
satisfied by June 2006 and June 2010 letters.  In these letters, 
VA informed the Veteran that in order to substantiate the claims 
for service connection, the evidence needed to show he had a 
current disability, a disease or injury in service, and evidence 
of a nexus between the post service disabilities and the diseases 
or injuries in service, which was usually shown by medical 
records and medical opinions.  The June 2010 letter was followed 
by a December 2010 supplemental statement of the case in which 
the claim was readjudicated, thus curing any notice timing 
errors.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(issuance of a fully compliant section 5103(a) notice followed by 
readjudication of the claim, such as in a statement of the case 
or supplemental statement of the case, is sufficient to cure a 
timing defect).

As to informing the Veteran of which information and evidence he 
was to provide to VA and which information and evidence VA would 
attempt to obtain on his behalf, VA informed him it had to obtain 
any records held by any federal agency.  These letters also 
informed him that on his behalf, VA would make reasonable efforts 
to obtain records that were not held by a federal agency, such as 
records from private doctors and hospitals.  Finally, the RO told 
the Veteran that he could obtain private records himself and 
submit them to VA.

VCAA notice must include the bases for the denial in the prior 
decision and VA must respond with a notice letter that describes 
what evidence would be necessary to substantiate that element or 
elements required to establish service connection that were found 
insufficient in the previous denial.  Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  The question of what constitutes material 
evidence to reopen a claim for service connection depends on the 
basis on which the prior claim was denied.  See Evans v. Brown, 9 
Vet. App. 273, 282 (1996) (holding evidence is material if it is 
relevant to and probative of an issue that was a specified basis 
for the last final disallowance).  In June 2006 and June 2010 
letters, the Veteran has been apprised of the bases for the 
denial in the prior decision and the information necessary to 
reopen the claims on appeal.           

The VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: (1) Veteran 
status; (2) existence of a disability; (3) a connection between 
the Veteran's service and the disability; (4) degree of; and (5) 
effective date of the disability.  The Court held that the VCAA 
notice must include notice that a disability rating and an 
effective date of the award of benefits will be assigned if 
service connection was awarded.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  In the present appeal, June 2006, March 
2007, and June 2010 letters also included the type of evidence 
necessary to establish a disability rating and effective date for 
the claims on appeal.    

VA must also make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for the 
benefit sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claims.  38 U.S.C.A. § 
5103A (West Supp. 2010); 38 C.F.R. § 3.159 (2010).  In connection 
with the current appeal, VA has obtained personal statements by 
the Veteran dated on March 2010 and August 2010, service 
personnel records and morning reports dated from March 1951 to 
August 1952, as well as a September 1950 entrance examination 
report.  The Veteran was also provided a VA examination in 
connection with his claims in May 2010.  The VA examiner reviewed 
the claims file, recorded pertinent examination findings, and 
noted the Veteran's medical history.  All obtainable evidence 
identified by the Veteran relative to the claims has been 
obtained and associated with the claims file.  The Board notes 
that the VA examination report is probative.  See Nieves-
Rodriguez v. Peake, 22 Vet. App. 295 (2008).

In a May 2007 supplemental statement of the case (SSOC), the RO 
determined that the Veteran's complete service treatment records 
could not be obtained for review, and if additional records are 
located at a later date, the decision will be reconsidered.  The 
Board notes there is no determination on record as to whether or 
not the Veteran's service records are fire-related.  
Nevertheless, the Board recognizes that it has a heightened duty 
to explain its findings and conclusions because of the missing 
records and to carefully consider the benefit-of-the-doubt rule.  
See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. 
Derwinski, 2 Vet. App. 83, 85 (1992).  In this case, the Veteran 
has been advised of the RO's unsuccessful efforts and has been 
requested to send any pertinet records he has in his possession.  
In a February 2009 VA Form 646, the Veteran's representative 
informed the RO that the Veteran has made attempts to locate his 
service treatment records and only received a copy of his unit's 
morning reports for the active duty period from the National 
Personnel Records Center (NPRC).  In a March 2010 personal 
statement, the Veteran also noted that he has exhausted all his 
contacts and resources in trying to locate and find any of his 
service treatment records from his tour in Korea.  Thus, the 
Board concludes VA's duty to assist the Veteran has been 
satisfied.   

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence necessary 
to substantiate the claims on appeal.  The evidence of record 
provides sufficient information to adequately evaluate the 
claims, and the Board is not aware of the existence of any 
additional relevant evidence which was not obtained.  Therefore, 
no further assistance to the Veteran with the development of 
evidence is required.  38 U.S.C.A. § 5103A(a)(2) (West Supp. 
2010); 38 C.F.R. § 3.159(d) (2010); see Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006).

II.  Decision

A.  New and Material

The Veteran seeks to reopen his service connection claims for 
cold weather injuries of the ears, hands, and feet, Raynaud's 
syndrome, and a traumatic right knee disability.  In a July 2002 
rating decision, the Veteran was denied service connection for 
these claims as there was no evidence showing a current 
disability which either occurred in or was caused by service.  
This decision was not appealed and thus subsequently became 
final.  38 U.S.C.A. § 7105 (West Supp. 2010); 38 C.F.R. 
§§ 20.302, 20.1103 (2010). 

Under applicable criteria, a claim that is the subject of a prior 
final denial may be reopened if new and material evidence is 
received with respect to that claim.  If the claim is thus 
reopened, it will be reviewed on a de novo basis, with 
consideration given to all the evidence of record.  38 U.S.C.A. 
§§ 5108, 7105 (West Supp. 2010); Evans v. Brown, 9 Vet. App. 273 
(1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).  New evidence 
is defined as existing evidence not previously submitted to VA, 
and material evidence is defined as existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claim.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last prior 
final denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 C.F.R. § 
3.156(a) (2010). 

The evidence that is considered to determine whether new and 
material evidence has been received is the evidence submitted 
since the last final disallowance of the appellant's claim on any 
basis.  Evans, 9 Vet. App. at 273.  This evidence is presumed 
credible for the purposes of reopening the appellant's claim, 
unless it is inherently false or untrue, or if it is in the 
nature of a statement or other assertion, it is beyond the 
competence of the person making the assertion.  Duran v. Brown, 
7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510 
(1992); see also Robinette v. Brown, 8 Vet. App. 69 (1995).

The evidence received since the July 2002 rating decision 
includes service personnel records and morning reports dated from 
March 1951 to August 1952, a May 2008 transcript of a local 
hearing before a DRO, a July 2009 transcript of a personal 
hearing before the undersigned Veterans Law Judge, personal 
statements by the Veteran dated on March 2010 and August 2010, 
and a May 2010 VA examination report.  

	1.  Cold Weather Injuries and Raynaud's Syndrome

Due to the similar medical history and evidence related to the 
claims of entitlement to service connection for cold weather 
injuries of the ears, hands, and feet and Raynaud's syndrome, as 
well as the similar disposition of the issues, the Board will 
address them in a common discussion.  

The evidence of record at the time of the July 2002 rating 
decision included the available service treatment records 
consisting of a September 1950 entrance examination report and 
November 1950 to November 1952 dental records.

All of the evidence received since the July 2002 rating decision 
was not previously submitted to VA; however, is redundant of 
evidence already of record as it does not show a current 
disability of cold weather injuries of the ears, hands, and feet, 
or of Raynaud's syndrome which either occurred in or was caused 
by service.  Moreover, the evidence does not, by itself or in 
connection with evidence previously assembled, relate to an 
unestablished fact necessary to substantiate the claims.  As a 
result, the evidence submitted in support of the Veteran's 
application to reopen is not new and material, and his claims on 
appeal are not reopened for adjudication on the merits.

  Service personnel records and morning reports dated from March 
1951 to August 1952, reflects the Veteran's foreign service in 
Korea.  The Veteran's testimony at the May 2008 DRO hearing did 
not provide any evidence showing a current disability of cold 
weather injuries, of the ears, hands, and feet and Raynaud's 
syndrome.  At the July 2009 personal hearing before, the Veteran 
testified that within a year or two upon separation from service 
he was diagnosed by a private family physician with Raynaud's 
syndrome and was told to stay out of the cold and to not handle 
cold items.   

Furthermore, in a March 2010 personal statement, the Veteran 
reported that he was treated during active service while assigned 
to the 120th Engineer Battalion, 45th Infantry Division; however, 
the service personnel records from this unit are discussed above.  
The Veteran also reported in an August 2010 personal statement 
that although he sought post-service private treatment from Trans 
World Airlines' (TWA) medical department during his employment 
from September 1952 to April 1954, a private family physician 
from 1959 to 1966, and many physicians through a health 
maintenance organization (HMO) upon his move to Florida; however, 
no such treatment records are available.  Most recently, in the 
May 2010 VA examination report, after conducting a thorough 
evaluation of the Veteran's sensory functions and peripheral 
pulses, the VA examiner found no clinical or objective findings 
or diagnosis of a cold weather injury or of Raynaud's syndrome.  
In fact, the examiner noted some mild flaking of skin on the 
Veteran's ears, but opined that it was not due to the claimed 
cold injury.  

For the reasons state above, the Board finds that the newly 
submitted evidence to not be new and material; therefore, the 
Veteran's service connection claims for cold weather injuries of 
the ears, hands, and feet and for Raynaud's syndrome are not 
reopened.  38 U.S.C.A. § 5108 (West Supp. 2010); 38 C.F.R. 
§ 3.156 (2010).
    
	2.  Traumatic Right Knee Disability

All of the evidence received since the July 2002 rating decision 
was not previously submitted to VA; however, except for the May 
2010 VA examination report, the evidence is redundant of evidence 
already of record as it does not show a current right knee 
disability which was either occurred in or was caused by service.  
On the other hand, the May 2010 VA examination report discusses 
the Veteran's traumatic right knee disability and relates to an 
unestablished fact necessary to substantiate the claim.  As a 
result, the May 2010 VA examination report submitted in support 
of the Veteran's application to reopen is new and material, and 
his claim on appeal is reopened for adjudication on the merits.

After conducting a thorough evaluation of the Veteran's right 
knee joint, including range of motion and x-rays, the examiner 
diagnosed the Veteran with status post right total knee 
replacement with residual arthrofibrosis and no evidence of 
loosening.  The current disability is less likely as not caused 
by or a result of or aggravated by service for the following 
three reasons.  First, service treatment records show no 
objective findings consistent with an intra-articular injury to 
the Veteran's right knee, and in the absence of such findings, a 
post traumatic process is unlikely.  Second, the Veteran was on 
active duty for less than ten years, thus any microtrauma he 
sustained therein, even in aggregate, would be insufficient to 
initiate and sustain a posttraumatic process since the literature 
suggests a ten year exposure is the threshold value.  Third, 
there is a substantial treatment gap from onset of symptoms for 
the right knee to evaluation of the right knee in the 1990s, 
which belies the Veteran's assertion of a causative relationship 
between his right knee pathology and active duty.

Because the newly submitted May 2010 VA examination report 
provides further detail about the Veteran's traumatic right knee 
disability and by itself or in connection with evidence 
previously assembled, relates to an unestablished fact necessary 
to substantiate the claim, it is material evidence.  
Additionally, this evidence raises a reasonable possibility of 
substantiating the claim of service connection for a traumatic 
right knee disability.

For the reasons state above, the Board finds that the newly 
submitted May 2010 VA examination report to be both new and 
material.  Having submitted new and material evidence, the 
Veteran's claim on appeal is reopened.  38 U.S.C.A. § 5108 (West 
Supp. 2010); 38 C.F.R. § 3.156 (2010).

B.  Service Connection for a Traumatic Right Knee Disability

At the May 2008 DRO hearing, the Veteran testified that he 
constantly worked on and off trucks and with heavy equipment, 
compressors, and dozers.  The first time he remembered seeking 
medical treatment for his right knee was after service about 
fifteen to twenty years ago, which time he was told by a private 
family physician that his right knee was injured.  At the July 
2009 personal hearing, he also reported using jackhammers which 
put strain on his legs and working on mine fields, where he put a 
lot of pressure on his knees by crawling on the floor.  While in 
Korea and performing these duties, the Veteran first noticed the 
knee pain but did not try to seek any treatment at that time.  He 
also testified that his knee pain in service has gradually been 
building up since.  He did not seek medical treatment until the 
pain got really bad, and about six to seven years ago he 
underwent surgery to have his right knee replaced.  The Veteran 
asserts that the combination of his physical duties as a combat 
engineer caused his current right knee disorder, thus service 
connection is warranted for a traumatic right knee disability.  

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A § 1110 (West Supp. 2010).  Service connection may also be 
granted for any disease after service when all the evidence 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2010).

Establishing service connection generally requires medical or, in 
certain circumstances, lay evidence of (1) a current disability; 
(2) an in-service incurrence or aggravation of a disease or 
injury; and (3) a nexus between the claimed in-service disease or 
injury and the present disability.  Davidson v. Shinseki, 581 
F.3d 1313 (Fed. Cir. 2009).

The chronicity provision of 38 C.F.R. § 3.303(b) is applicable 
where the evidence, regardless of its date, shows that the 
Veteran had a chronic condition in service or during an 
applicable presumption period and still has such condition.  Such 
evidence must be medical unless it relates to a condition as to 
which, under the Court's case law, lay observation is competent.  
Savage v. Gober, 10 Vet. App. 488, 498 (1997).  In addition, if a 
condition noted during service is not shown to be chronic, then 
generally a showing of continuity of symptomatology after service 
is required for service connection.  38 C.F.R. § 3.303(b) (2010).

If the record demonstrates that the Veteran engaged in combat 
with enemy forces, then by statute VA shall accept as sufficient 
proof of service connection of any disease or injury alleged to 
have been incurred in or aggravated by such service satisfactory 
lay or other evidence of service incurrence or aggravation of 
such injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service, and to that end, shall resolve every 
reasonable doubt in favor of the Veteran.  Service connection of 
such injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  38 U.S.C.A. § 1154(b) (2010).

Section 1154(b), however, can be used only to provide a factual 
basis upon which a determination could be made that a particular 
disease or injury was incurred or aggravated in service, not to 
link the claimed disorder etiologically to the current disorder.  
See Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).  Section 
1154(b) does not establish service connection for a combat 
Veteran; it aids him by relaxing the adjudicative evidentiary 
requirements for determining what happened in service.  A Veteran 
must still establish his claim by competent medical evidence 
tending to show a current disability and a nexus between that 
disability and those service events.  See Gregory v. Brown, 8 
Vet. App. 563, 567 (1996); see also Kessel v. West, 13 Vet. App. 
9, 17-19 (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against the 
claim, in which case, the claim is denied.  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

As previously noted, the Veteran is asserting that his traumatic 
right knee disability resulted from duties he performed in Korea 
as a combat engineer.  His DD Form 214 does not show his military 
occupational specialty (MOS), but his service awards include the 
Korean Service Medal with one Bronze Service Star, United Nations 
Service Medal, and the Army of Occupation Medal for Japan.  The 
Board notes that these awards are not indicative of combat and 
that the Veteran does not allege his right knee disability 
incurred while he was engaged in combat with enemy forces.  Thus, 
the Veteran's testimony regarding his duties as a combat engineer 
is not accepted as evidence indicative of combat exposure related 
to the claim on appeal.  38 U.S.C.A. § 1154(b) (West Supp. 2010); 
38 C.F.R. § 3.304(d) (2010).

As discussed above, review of the Veteran's September 1950 
entrance examination report, service personnel records, and 
morning reports from March 1951 to August 1952, are absent for 
any complaints, treatment, or diagnosis of a right knee 
disability.  After discharge from service, the Veteran testified 
at a May 2008 DRO hearing that he sought medical treatment for 
his knee about fifteen to twenty years ago, he has never been to 
a VA hospital for his knee disability, and he does not seek 
treatment from private physicians unless something happens.  In 
an August 2010 personal statement, he reported that he sought 
medical treatment by TWA's medical department from September 1952 
to April 1954 and since TWA has gone bankrupt, he is sure these 
records are unavailable.  From 1959 to 1966, he underwent 
treatment from a private family physician, which the Veteran 
reports, told him that he had injured in knees and that it would 
get worse over time.  The Veteran reported that the private 
physician has since passed away, thus these records are also 
unavailable.  Upon retirement and moving to Florida, the Veteran 
also reported seeking treatment from many physicians through a 
HMO and that he has no treatment records from any of these 
physicians as well.     

At a May 2010 VA examination for his right knee, the Veteran 
reported a gradual onset of right knee pain after military 
discharge and correlated the onset to his previous military 
duties.  Although the acute symptoms diminished, he described an 
episodic course since onset with progressive pain and reported 
having a right knee replacement in 1998.  He also reported that 
his right knee pain flares up after prolonged walking or 
standing, jogging, and lifting or carrying items.  As discussed 
above, after conducting a thorough evaluation, the VA examiner 
diagnosed the Veteran with status post right total knee 
replacement with residual arthrofibrosis.  He opined that the 
Veteran's current disability is less likely as not caused by or a 
result of or aggravated by service and provided three points for 
his rationale.  First, the service treatment record did not 
document objective findings consistent with an intra-articular 
injury to the Veteran's right knee, and in the absence of such 
findings, a post traumatic process is unlikely.  Second, the 
Veteran was on active duty for less than ten years, thus any 
microtrauma he sustained therein, even in aggregate, would be 
insufficient to initiate and sustain a posttraumatic process 
since the literature suggests a ten year exposure is the 
threshold value.  Third, there is a substantial treatment gap 
from onset of symptoms for the right knee to evaluation of the 
right knee in the 1990s, which belies the Veteran's assertion of 
a causative relationship between his right knee pathology and 
active duty.

The Board notes that the May 2010 VA examination report does not 
etiologically relate the Veteran's right knee disorder to service 
or to any event in service.  As previously noted, following 
separation from service, the first documented treatment for a 
right knee disability is in 1998, as reported by the Veteran, 
which is multiple years after separation from active military 
service.  This period of time without medical complaint and the 
amount of time elapsed since active service, can be considered as 
evidence against the claim.  See 38 C.F.R. § 3.303(b) (2010); see 
also Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 
1330 (Fed. Cir. 2000) (suggesting that service incurrence may be 
rebutted by the absence of medical treatment for the claimed 
condition for many years after service).

The Board acknowledges that the Veteran is competent to give 
evidence about what he has experienced; for example, he is 
competent to discuss his current symptomatology and other 
experienced symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 
(1994).  Furthermore, lay evidence concerning continuity of 
symptoms after service, if credible, is ultimately competent, 
regardless of the lack of contemporaneous medical evidence.  
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In this 
regard, the Veteran's contention that he has had pain since 
discharge from service, which he personally dealt with until 
getting his knee replaced in 1998, alleges continuity of a right 
knee disorder to active service.  However, the Board finds that 
these allegations of continuity are not credible.  At the May 
2008 DRO hearing, the Veteran testified that he sought medical 
treatment for his knee about fifteen to twenty years ago, he has 
never been to a VA hospital for his knee disability, and he does 
not seek treatment from private physicians unless something 
happens.  Furthermore, at the July 2009 personal hearing, the 
Veteran testified that he sought no medical treatment anytime 
since separation from service and that he deals with the pain 
himself.  However, the Veteran reported seeking treatment about 
six to seven years ago for his right knee in which he had 
arthroscopic surgery and then his right knee replaced.  More 
recently in an August 2010 personal statement, the Veteran also 
reported seeking treatment since separation from service by TWA's 
medical department, a private family physician from 1959 to 1966, 
and many physicians through a HMO upon his move to Florida.

These inconsistencies in the record weigh against the Veteran's 
credibility as to the assertion of continuity of symptomatology 
since service.  See Madden v. Gober, 125 F.3d 1477, 1481 (Board 
entitled to discount the credibility of evidence in light of its 
own inherent characteristics and its relationship to other items 
of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd 
per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's 
finding that a veteran was not credible because lay evidence 
about a wound in service was internally inconsistent with other 
lay statements that he had not received any wounds in service).

There is also no competent probative medical evidence suggesting 
a link between the Veteran's period of service and his right knee 
disorder.  In fact, the May 2010 VA examiner reviewed the claims 
file and reached the opposite conclusion.  As discussed above, 
the examiner concluded that the Veteran's current disability is 
less likely as not caused by or a result of or aggravated by 
service and provided three points for his rationale.  The 
examiner reviewed the claims file and discussed the evidence of 
record, including statements of the Veteran with regard to his 
symptoms since separation from service.  The examiner also 
provided a detailed rationale for his conclusion.  There is no 
contrary medical opinion of record.  Therefore, since there is 
competent probative evidence of a nexus between service and the 
current disability, service connection cannot be granted.  

The Board is aware of the Veteran's belief that he has a right 
knee disorder and does not doubt his sincerity.  However, 
although the Veteran is competent to describe symptoms observable 
to a lay person, he is without the appropriate medical training 
and expertise to offer an opinion on a medical matter, including 
the diagnosis of a specific disability.  See Bostain v. West, 11 
Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  Furthermore, the 
question of causation, in this case, involves a complex medical 
issue that the Veteran is not competent to address.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).    

For the reasons stated above, the Board finds that a 
preponderance of the evidence is against the claim of entitlement 
to service connection for a traumatic right knee disability.  See 
Gilbert, 1 Vet. App. at 55.


ORDER

As new and material evidence has not been received, the claim of 
entitlement to service connection for cold weather injuries of 
the ears, hands, and feet is not reopened.  

As new and material evidence has not been received, the claim of 
entitlement to service connection for Raynaud's syndrome is not 
reopened.

New and material evidence having been received, the claim of 
entitlement to service connection for a traumatic right knee 
disability is reopened; and to that extent only, the appeal is 
granted.

Entitlement to service connection for a traumatic right knee 
disability is denied.


____________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


